Case 1:14-cv-00524-MSM-PAS Document 58 Filed 04/03/19 Page 1 of 2 PageID #: 695



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

 SHANNAH M. KURLAND, and                       :
 GLADYS B. GOULD,                              :
            Plaintiffs                         :
 v.                                            :            C.A. No. 14-0524-WES-PAS
                                               :
 CITY OF PROVIDENCE, by and                    :
 through its Treasurer, James J. Lombardi,:
 III, alias, and OSCAR PEREZ, alias,           :
 JOHN DOE, and JOHN ROE, each                  :
 individually and in their official capacities :
 as police officers in the City of             :
 Providence Police Department, and             :
 HUGH T. CLEMENTS, JR., alias,                 :
 individually and in his official capacity as :
 Chief of the City of Providence Police        :
 Department,                                   :
                 Defendants                    :

           PLAINTIFFS’ CROSS MOTION FOR PARTIAL SUMMARY JUDGMENT

        Now come the Plaintiffs, Shannah Kurland and Gladys Gould, in the above-described

 matter and do hereby move this Court pursuant to Fed.R.Civ.P 56 and Lr. Cv. 56 for entry of

 partial summary judgment against the Defendants as to liability on all counts alleged in the

 Second Amended Complaint on the grounds that there is no dispute of material fact and that

 Plaintiffs are otherwise entitled to partial judgment as a matter of law. As further grounds

 therefore and in support thereof, Plaintiffs rely on their Combined Memorandum of Law in

 Support of their Motion for Partial Summary Judgment and Objection to the Defendants’ Motion

 for Summary Judgment, Plaintiffs’ Statement of Undisputed Facts in Support of their Motion for

 Partial Summary Judgment and of Additional Facts in Opposition to Defendants’ Motion for

 Summary Judgment, and Record Appendix filed simultaneously herewith, as well as on such

 other pleadings and documents as may be referenced therein. Plaintiffs request a hearing on their

 motion.



                                            Page 1 of 2
Case 1:14-cv-00524-MSM-PAS Document 58 Filed 04/03/19 Page 2 of 2 PageID #: 696



        WHEREFORE, Plaintiffs respectfully pray that this Court grant their within motion and

 enter partial summary judgment as to liability against the Defendants for the reasons and in the

 manner set forth in their Memorandum of Law.

                                              Plaintiffs,
                                              By their attorneys,

 Date: April 3, 2019                          /s/ Richard A. Sinapi
                                              Richard A. Sinapi, Esq. (#2977)
                                              American Civil Liberties Union of Rhode Island
                                              Sinapi Law Associates, Ltd.
                                              2374 Post Road, Suite 201
                                              Warwick, RI 02886
                                              Phone: (401) 739-9690; Fax (401) 739-9040
                                              Email: ras@sinapilaw.com


                                       CERTIFICATION


 Michael J. Colucci Esq. (#3302)              Kevin F. McHugh Esq. (#3927)
 Olenn & Penza Address                        Kathryn M. Sabatini
 530 Greenwich Ave                            City of Providence Department of Law
 Warwick, RI 02886-1824                       275 Westminster Street, Suite 200
 mjc@olenn-penza.com                          Providence, RI 02903
                                              kmchugh@providenceri.gov


         I hereby certify that on April 3, 2019, a true copy of the within was filed electronically
 via the Court’s CM/ECF System. Notice of this filing will be sent by e-mail to all parties by
 operation of the Court’s electronic filing system and the filing is available for viewing and
 downloading from the court’s cm/ecf system. Service on the counsel of record listed above has
 been effectuated by electronic means.


                                              /s/ Richard A. Sinapi




                                            Page 2 of 2
